DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
3.	Figure 7 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    671
    430
    media_image1.png
    Greyscale

Response to Arguments
4.	Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive. 
Application argues Independent claim 1 is amendment herewith to recite, inter 
alia: 	analyzing the aggregated channel state information and the beam pattern information to pre-calculated an atomic set of recovery beam patterns for use in response to a beam failure at the antenna array, wherein the beam failure comprises a connection disruption between the first mobile device and the antenna array.
the beam pattern selected from a pre-calculated atomic set of recovery beam patterns.
	(Emphasis added).  Independent claim 16 is amendment herewith to recite, inter alia:	switching the antenna array to a pre-calculated recovery beam pattern of a pre-calculated atomic set of recovery beam patterns in response to the beam failure at the antenna array...” 
	Neither Logothetis, Ponnuswamy, Foo, nor other references teach or suggest the use of a pre-calculated atomic set of recovery beam patterns as recited in independent claims 1, 13 and 16.
The Examiner respectfully disagrees with Applicant argument because 
LOGOTHETIS et al. teach this feature.
	([0026]: “storage to identify a plurality of beam patterns used to produce different width beams, and the beam pattern adjustment circuitry may be arranged to select from the plurality of beam patterns a current beam pattern to be employed by the beamforming circuitry, dependent on the control signal.”)
 	LOGOTHETIS et al. teach a storage stores pre-calculated beam patterns.  Dependent on a control signal, a pre-calculated beam pattern is selected order to generate a beam using the antenna array to facilitate wireless communication with at least one further antenna apparatus.

    PNG
    media_image2.png
    369
    386
    media_image2.png
    Greyscale

	Figure 6 shows beam pattern lookup table, meaning the beam patterns are pre-calculated and employs for selection based on a control signal.
	([0026]: “For example, in one implementation the antenna apparatus may further comprise storage to identify a plurality of beam patterns used to produce different width beams, and the beam pattern adjustment circuitry may be arranged to select from the plurality of beam patterns a current beam pattern to be employed by the beamforming circuitry, dependent on the control signal.  Hence, for example, the current value of the control signal can be used to perform a lookup within the storage to identify the appropriate beam pattern having regard to the current value of the control signal. If that identified beam pattern differs from the current beam pattern...the beam pattern adjustment circuitry can then be arranged to trigger a change in the beam pattern employed, so as to employ the beam pattern identified by the lookup procedure within the storage.”)  See beam patterns storage shows in figure 2.
	

	 


    PNG
    media_image3.png
    833
    523
    media_image3.png
    Greyscale

The Examiner asserts at least LOGOTHETIS et al. teach selects a pre-calculated atomic set of recovery beam patterns stores in the Beam Patterns 40, figure 2.  LOGOTHETIS et al. also teach switch backwards and forwards between different beam patterns due to the control signal value varying either side of a particular threshold.
Therefore, the rejections of the arguable claims 1, 13 and 16 remain stand.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “a pre-calculated atomic set of recovery beam patterns” in claims 1, 13 and 16, respectively, is a relative term which renders the claim indefinite. The term “pre-calculated atomic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
LOGOTHETIS (US 2019/0393601 A1) in view of Ponnuswamy (US 2015/0188620 A1).
	Regarding claim 13, LOGOTHETIS et al. discloses a method, comprising:
	generating, by an antenna array comprising multiple antenna elements, wireless communication signals in a beam pattern produced by constructive or destructive interference of signals generated by the multiple antenna elements of the antenna array (“A technique is provided for controlling a beam pattern employed by an antenna apparatus.  The antenna apparatus comprises an antenna array, and beamforming circuitry to employ a beam pattern in order to generate a beam using the antenna array to facilitate wireless communication with at least one further antenna apparatus.” See abstract); and
	in response to a beam failure at the antenna array, switching, by the multiple antenna elements of the antenna array, the beam pattern to a recovery beam pattern selected from a pre-calculated atomic set of recovery patterns. ([0026]: “There are a number of ways in which the beam pattern adjustment circuitry can determine the beam pattern to be used at any particular point in time.  For example, in one implementation the antenna apparatus may further comprise storage to identify a plurality of beam patterns used to produce different width beams, and the beam pattern adjustment circuitry may be arranged to select from the plurality of beam patterns a current beam pattern to be employed by the beamforming circuitry, dependent on the control signal.  Hence, for example, the current value of the control signal can be used to perform a lookup within the storage to identify the appropriate beam pattern having regard to the current value of the control signal...the beam pattern adjustment circuitry can then be arranged to trigger a change in the beam pattern employed, so as to employ the beam pattern identify by the lookup procedure within the storage.”)

    PNG
    media_image4.png
    706
    814
    media_image4.png
    Greyscale


















LOGOTHETIS et al. differs from the claimed invention in that LOGOTHETIS et al. discloses the beam pattern adjustment based beam failure due to movement data produced by the at least one motion sensor.  The motion sensor to detect the motion being imparted to the antenna apparatus and a control signal provides to the beam pattern adjustment based on the movement data produced by the motion sensor.
LOGOTHETIS et al. fails to disclose wherein the beam failure comprising a connection disruption between a mobile device and the antenna array.
Ponnuswamy, in the same field of invention, discloses method of selecting beam pattern based on analysis being conducted to determine whether an acceptable QoS can be maintained with such antenna configuration.  In response to detecting transmission failures of wireless messages and reduced quality of service (QoS), selecting a different beam pattern so to improve data transmission. See para.[0013].

    PNG
    media_image5.png
    391
    645
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    673
    443
    media_image6.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine LOGOTHETIS et al. with Ponnuswamy.

	Regarding claim 15, LOGOTHETIS et al. discloses the method of claim 13, wherein the predetermined recovery beam pattern comprises selected recovery beam pattern that is selected using a selection criterion, and wherein the selection criterion comprises an evaluation of at least one of: a spatial distribution of mobile devices in ([0053]: “If desired, link quality reports 60 indicative of the actual link quality being observed within the system can also be input to the control signal generation circuitry 30 for use in determining the control signal.”)

9.	Claims 1, 3-7, 9-13 and 15-19 and are rejected under 35 U.S.C. 103 as being unpatentable over LOGOTHETIS et al. (US 2019/0393601 A1) Ponnuswamy (US 2015/0188620 A1) further in view of Foo (US 2016/0352012 A1).
	Regarding claims 1, 13 and 16, LOGOTHETIS et al. discloses a method, comprising:
	storing, by the system, the channel state information along with other channel state information for the antenna array, resulting in aggregated channel state information (Link Quality Reports 60, see figure 2);
	storing, by the system, beam pattern information that identifies beam patterns produced by the antenna array, wherein the beam patterns are produced by constructive and destructive interference of wireless communication signals generated by multiple antenna elements of the antenna array (Beam Patterns 40); and
	analyzing the aggregated channel state information and the beam pattern information to identify a recovery beam pattern for the antenna array, wherein the ([0026]: “There are a number of ways in which the beam pattern adjustment circuitry can determine the beam pattern to be used at any particular point in time.  For example, in one implementation the antenna apparatus may further comprise storage to identify a plurality of beam patterns used to produce different width beams, and the beam pattern adjustment circuitry may be arranged to select from the plurality of beam patterns a current beam pattern to be employed by the beamforming circuitry, dependent on the control signal.  Hence, for example, the current value of the control signal can be used to perform a lookup within the storage to identify the appropriate beam pattern having regard to the current value of the control signal...the beam pattern adjustment circuitry can then be arranged to trigger a change in the beam pattern employed, so as to employ the beam pattern identify by the lookup procedure within the storage.”)
	
    PNG
    media_image7.png
    743
    476
    media_image7.png
    Greyscale


	Foo, in the same field of invention, teaches the system receives CSI from a mobile device ([0051]: “In various embodiments, a channel measurement module 435 which measures and/or receives measurements of current channel conditions, terminal distributions, and the like, may pass channel state information (CSI) to the beamforming sub-module 410 for use...The CSI may comprise instantaneous and/or statistical CSI, indicative of signal propagation from between two given ports of the MIMO system.  CSI may be received from terminals via wireless communication.”); 
	([0046]: “For example, the access point (base station) may be configured to perform beam selection operations based on channel state information which may be obtained by and transmitted from the terminals to the base station.”)
	([0054]: “The beam selector portion comprises a channel condition estimation sub-module 510 which is configured to estimate CSI with respect to terminal k, for example based on CSI reports received from terminal k.”)

    PNG
    media_image8.png
    620
    558
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    602
    359
    media_image9.png
    Greyscale

It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine LOGOTHETIS et al. with Foo, so for selecting radio beams for use in communication between terminal and access point.
LOGOTHETIS et al. further fails to disclose wherein the beam failure comprising a connection disruption between a mobile device and the antenna array.
Ponnuswamy, in the same field of invention, discloses method of selecting beam pattern based on analysis being conducted to determine whether an acceptable QoS can be maintained with such antenna configuration.  In response to detecting transmission failures of wireless messages and reduced quality of service (QoS), selecting a different beam pattern so to improve data transmission. See para.[0013].
Ponnuswamy teaches ([0055]: “link reliability is analyzed to determine whether such reliability exceeds a prescribed threshold (block 540).  For instance, for a given, MCS, the link reliability may be based at least in part on the signal strength (e.g. SNR), Packet Error Rate and the current data rate (e.g., Modulation and Coding Rate).  If so, wireless signal transmission will continue in accordance with the first antenna polarization configuration (or first beam pattern configuration).  However, if the link reliability falls below the prescribed threshold during run-time, the polarity of the antennas associated with a multi-polarized antenna may be modified according to a second antenna polarization configuration (or a second beam configuration (or second beam pattern configuration) is different than the first antenna polarization configuration (or first beam pattern configuration).

    PNG
    media_image5.png
    391
    645
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    673
    443
    media_image6.png
    Greyscale



	Regarding claims 3 and 19, LOGOTHETIS et al. further teach the method of claim 1, comprising switching, by the system, the antenna array to the recovery beam pattern in response to a wireless communication failure at the antenna array. ([0004]: “In modern wireless communications systems where relatively narrow beams are often deployed in order to deliver coverage within the cells, then when an antenna apparatus is mounted on a structure that may be subjected to such vibrational influences, the resulting movement can adversely affect link quality within the wireless communication system.”).  Herein, “adversely affect link quality” is interpreted as “a wireless communication failure” recited in the claim.
	([0005]: “beam pattern adjustment circuitry to receive a control signal indicative of a motion being imparted to the antenna apparatus, and to adjust the beam pattern to be used by the beamforming circuitry in dependence on the control signal, so as to alter a width of the beam in order to mitigate variation in link quality of the wireless communication due to the motion.”

	Regarding claims 4 and 17, FOGOTHETIS et al. discloses the method of claim 3, further comprising: identify, by the system, multiple recovery beam patterns for the antenna array; ([0026]: “For example, in one implementation the antenna apparatus may further comprise storage to identify a plurality of beam patterns used to produce different width beams, and the beam pattern adjustment circuitry may be arranged to select from the plurality of beam patterns a current beam pattern to be employed by the beamforming circuitry, dependent on the control signal.”), and
	using, by the system, a selection criterion to select the recovery beam pattern from among multiple recovery beam patterns, resulting in the recovery beam pattern comprising a selected recovery beam pattern ([0047]: “The beam pattern adjustment circuitry 35 has access to a storage 40 providing information about a plurality of different beam patterns that can be employed, and the beam pattern adjustment circuitry is arranged to select one of those beam patterns based on a control signal that it receives from the control signal generation circuitry 30.  The control signal is generated by the control signal generation circuitry 30 taking into account movement data received from one or more motion sensors.”)
  	
	Regarding claims 5 and 18, FOGOTHETIS et al. in view of Foo discloses the method of claim 4, Foo further discloses wherein the selection criterion is applicable to a spatial distribution of mobile devices in wireless communication with the antenna array.  ([0076]: “In various embodiments, it is noted that the radio beams are distributed in a spatial pattern such that beams are allocated in space so as to radiate in different spatial directions”).

	Regarding claims 6 and 15, Foo discloses the method of claim 13, wherein the predetermined recovery beam pattern comprises selected recovery beam pattern that is selected using a selection criterion, and wherein the selection criterion comprises an at least one of: a spatial distribution of mobile devices in wireless communication with the antenna array (“Orthogonal-Beam-Space Spatial Multiplexing Radio Communication System and Associated Antenna Array” see title), channel state information for a first mobile device in wireless communication with the antenna array ([0054]: “The beam selector portion comprises a channel condition estimation sub-module 510 which is to estimate CSI with respect to terminal k.”), a first position of a second mobile device experiencing the wireless communication failure in wireless communication with the antenna array , a second position of a third mobile device associated with a security violation, prevailing weather information date information, time information or a failure type of the wireless communication failure.

	Regarding claims 7 and 19, Foo discloses wherein the selection criterion is applicable to a position of a mobile device experiencing the wireless communication failure in wireless communication with the antenna array.  (“The selection may prefer higher-power beams, wherein power is determined by summing contributions from eigen-channels.  Subsets of radio beams may be grouped into orthogonal channels for use in servicing different sets of terminal in different geographic areas, and terminals sharing a channel may further share resources using multi-access techniques.” See Abstract).

	Regarding claim 9, Foo discloses wherein the selection criterion comprises at least one criterion from a group of criteria, the group of criteria comprising a first criterion a second criterion relating to date information, and a third criterion relating to time information.
	Foo teaches (“Beam pattern adjustment circuitry is then arranged to receive a control signal indicative of a motion being imparted to the antenna apparatus, and to adjust the beam pattern to be used by the beamforming circuitry in dependence on the control signal, so as to alter a width of the beam in order to mitigate variation in link quality of the wireless communication due to the motion.  This hence allows the width of the beam deployed by the antenna apparatus to be adjusted taking into account motion being imparted to the antenna apparatus, so that a balance can be achieved between employing a narrow beam to seek to improve range and resilience to interference, and a wide beam to reduce the variation in link quality that might otherwise arise due to the motion.”  See Abstract).
	The Examiner interpreted the limitation “time and day” as motion in Foo
 because when there is motion there is time inherently included.  Therefore, selection criterion comprises motion is inherently related to date and time information.
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to include day and time as selection criterion.

	Regarding claim 10, FOGOTHETIS et al. in view of Foo discloses the method of claim 4, wherein the selection criterion comprises a criterion related to a failure type of the wireless communication failure.

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to select beam pattern based on a type of wireless communication failure.

	Regarding claim 11, Foo discloses wherein the system comprises a radio access network intelligent controller device.  ([0002]: “Massive MIMO systems have also been proposed in which radio access points, such as but not limited to cellular base stations, are equipped with a large number of antennas, for example in which the number of antenna at the radio access point is greater than the number of terminals that are communicatively coupled to the radio access point.”)

10.		Claim 2 is rejected under 35 U.S.C. 103 as being obvious over LOGOTHETIS et al. (US 2019/0393601 A1) in view of Ponnuswamy further in view of Foo (US 2016/0352012 A1) furthermore in view of Rakshit et al. (US 10,607,500 B1).
	Regarding claim 2, Logothetis et al. in view of Foo fails to disclose analyzing the aggregated channel state information and beam pattern information comprises a machine learning analysis.
	Rakshit in the same field of invention, discloses (“Machine learning explores the study and construction of algorithms that can learn from and make predictions on data.  Such algorithms operate by building a model from example inputs in order to make data-driven predictions or decisions expressed as outputs, rather than following strictly static program instructions.  Within the field of data analytics, machine learning is a method used to devise complex models and algorithms that lend themselves to prediction. These analytical models allow researchers, data scientists, engineers and analysts to produce reliable, repeatable decisions and results and to uncover hidden insights through learning from historical relationships and trends in the data.” Col. 7, lines 50-65)
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine LOGOTHETIS et al. with Rakshit et al. so to produce reliable, repeatable decisions and results.

11.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LOGOTHETIS et al. (US 2019/0393601 A1) in view of Ponnuswamy (US 2015/0188620) further Foo (US 2016/0352012 A1) furthermore in view of da Silva et al. (US 2020/0037332 A1).
	Although LOGOTHETIS et al. in view of Foo fails to explicitly teach the method of claim 1, comprising switching, by the system, the antenna array to the recovery beam pattern in response to a wireless communication failure at the antenna array, it is inherently included in LOGOTHETIS et al. and Foo a wireless communication failure at the antenna array.
	In an alternative, De Silva et al. in the same field of invention, disclose method of beam failure detection based on a mix of different signals.  De Silva et al. teaches ([0017]“the network will be required to monitor and detect any spontaneous beam failures and perform a beam recovery procedure when necessary.”)
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine LOGOTHETIS et al. with Foo and da Silva et al. so to provide beam failure detection and recovery.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LOGOTHETIS et al. (US 2019/0393601 A1) in view of Ponnuswamy (US 2015/0188620 A1) further in view of Foo (US 2016/0352012 A1) furthermore in view of Haupt et al. (US 9,568,590 B1).
	Regarding claim 12, Logothetis et al. in view of Foo discloses the method of claim 1, Foo further discloses receiving and storing, by the system, failure position information comprising a position of a second mobile device during a failure of wireless communication between the second mobile device ant eh antenna array, and wherein the analyzing the aggregated channel station information and the beam pattern information to identify the recovery beam pattern for the antenna array comprises analyzing the failure position information.  ([0046]: “For example, the access point (base station) may be configured to perform beam selection operations based on channel state information which may be obtained by and transmitted from the terminals to the base station.”)
	Haupt et al. in the same field of invention discloses methods and systems for thinning the output of an array antenna.  The thinning can be applied in response to 
	Haupt et al. teaches (“The antenna is then operated, and a signal to noise ratio of a desired signal received at the antenna is determined.  If the determined signal to noise ratio is, or later becomes, less than a desired threshold amount, a thinning pattern is applied.  The thinning pattern modifies the taper patter, to alter the location at which the sidelobes are present.  Different thinning patterns can be applied until the signal to noise ratio improves.  The different thinning patterns can be generated randomly or pseudo-randomly.”)

    PNG
    media_image10.png
    455
    705
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    691
    427
    media_image11.png
    Greyscale

.

13.	Claims 8, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LOGOTHETIS et al. (US 2019/0393601 A1) in view of Ponnuswamy (US 2015/0188620 A1) further in view of Foo (US 2016/0352012 A1) furthermore in view of Bellis et al. (US 2017/0013534 A1).
	Regarding claims 8, 12, 19 and 20, Logothetis et al. in view of Foo fails to disclose wherein the recovery beam pattern comprises a reduced signal strength at the position of the mobile device associated with the security violation.  
	Bellis et al. in the same field of invention, discloses ([0039]: “The beams may be directed at different strengths.  For example, a beam to a nearby bedroom may be given a low transmission power (such that beam strength may depend on the proximity of the room being covered, or on the outer contours of the premises walls), while a beam to the guest house 420 may be given a high transmission power.  This may have the advantage of delivering wireless power to the areas where it is most needed.  For example, a region may have regulatory limits on the amount of wireless power that can be used by a networking device 410.  By increasing the power to antenna servicing a guest house 420 and minimizing power to a nearly bedroom, the wireless network is available where needed while not exceeding regulatory power constraints.  Further discussion of the configuration for wireless connections in different directions and/or areas may be found in FIG. 8 and FIG. 9 below.”)
	([0054]: “the network device 300 may check for a security violation.  A security violation may be access from a restricted area and/or a restricted device...the networking device 300 may consider any unregistered device a security violation.  if the network device 300 determines that a security violation has occurred, it may proceed to logging the violation at step 925.  Else the network device 300 may proceed to altering beam criteria at step 930.”)

    PNG
    media_image12.png
    459
    556
    media_image12.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to reduced signal strength at the position of the mobile device associated with the security violation.

14.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
Rha et al. (US 2006/0245512 A1) discloses an apparatus and method for preventing call failure in an adaptive smart antenna system.

    PNG
    media_image13.png
    619
    616
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    360
    655
    media_image14.png
    Greyscale

Wu et al. (US 2010/0202434 A1) discloses methods and apparatus for supporting communications with peers using multiple antenna patterns.

    PNG
    media_image15.png
    606
    906
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    425
    604
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    411
    735
    media_image17.png
    Greyscale

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412